DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with CHRISTOPHER MCKENNA (Reg. No. 53302) on July 11, 2022.

The application has been amended as follows:
Upon entry, this listing of claims will replace all prior versions and listings of claims in the application.
Listing of Claims:
(Currently Amended) A method comprising:
intercepting, by a device. requests and responses between a client application and one or more networked applications at a first layer of a network stack above a transport layer of the network stack, the first layer being above a second layer that is at or below the transport layer of the network stack at which the requests and responses are encrypted;
identifying, by the device, each interaction of a user with the one or more networked applications via [[a]] the client application of a plurality of interactions, each interaction assigned a score; 
establishing, by the device, an aggregate score of the user based at least on the score assigned to each interaction; 
displaying, by the device, a score table including the aggregate score of the user;
determining, by the device, an adjusted score of the user based on the aggregate score and scores assigned to one or more suggested interactions; and
displaying, by the device, the adjusted score and an identification of the one or more suggested interactions.

2. (Cancelled) 

3. (Cancelled) 

4. (Previously Presented) The method of claim 1, further comprising identifying, by the device, the plurality of interactions via one or more sessions between the client application and the one or more networked applications.

5. (Previously Presented) The method of claim 4, wherein data from at least one session of the one or more sessions is isolated from other sessions of the one or more sessions.

6. (Previously Presented) The method of claim 1, further comprising:
receiving, by the device, from a plurality of client devices, aggregate scores determined by the plurality of client devices for a plurality of users including the user based at least on the score assigned to each interaction; 
communicating, by the device, the aggregate scores of the plurality of users to a server; and
receiving, by the device, from the server, the score table comprising the aggregate scores for each of the plurality of users including the user, the aggregate scores determined by each of the plurality of client devices.

7. (Canceled)

8. (Currently Amended) A system comprising:
one or more processors, coupled to a memory, and configured to:
intercept requests and responses between a client application and one or more networked applications at a first layer of a network stack above a transport layer of the network stack, the first layer being above a second layer that is at or below the transport layer of the network stack at which the requests and responses are encrypted;
identify each interaction of a user with the one or more networked applications via [[a]] the client application of a plurality of interactions, each interaction assigned a score; 
establish an aggregate score of the user based at least on the score assigned to each interaction; 
display a score table including the aggregate score of the user;
determine an adjusted score of the user based on the aggregate score and scores assigned to one or more suggested interactions; and
display the adjusted score and an identification of the one or more suggested interactions.

9. (Cancelled) 

10. (Cancelled) 

11. (Currently Amended) The system of claim  [[9]] 8, wherein the one or more processors are further configured to identify the plurality of interactions via one or more sessions between the client application and the one or more networked applications.

12. (Previously Presented) The system of claim 11, wherein data from at least one session of the one or more sessions is isolated from other sessions of the one or more sessions.

13. (Previously Presented) The system of claim 8, wherein the one or more processors are further configured to:
receive, from a plurality of client devices, aggregate scores determined by the plurality of client devices for a plurality of users including the user based at least on the score assigned to each interaction;
communicate the aggregate scores of the plurality of users to a server; and
receive, from the server, the score table comprising the aggregate scores for each of the plurality of users including the user, the aggregate scores determined by each of the plurality of client devices.

14. (Canceled)

15. (Currently Amended) A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to:
	intercept requests and responses between a client application and one or more networked applications at a first layer of a network stack above a transport layer of the network stack, the first layer being above a second layer that is at or below the transport layer of the network stack at which the requests and responses are encrypted;
identify each interaction of a user with the one or more networked applications via [[a]] the client application of a plurality of interactions, each interaction assigned a score; 
establish an aggregate score of the user based at least on the score assigned to each interaction; 
display a score table including the aggregate score of the user;
determine an adjusted score of the user based on the aggregate score and scores assigned to one or more suggested interactions; and 
display the adjusted score and an identification of the one or more suggested interactions.

16. (Canceled) 

17. (Currently Amended) The non-transitory computer-readable medium of claim 15, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to identify the plurality of interactions via one or more sessions between the client application and the one or more networked applications.

18. (Currently Amended) The non-transitory computer-readable medium of claim 17, wherein data from at least one session of the one or more sessions is isolated from other sessions of the one or more sessions. 

19. (Currently Amended) The non-transitory computer-readable medium of claim 15, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to: 
receive, from a plurality of client devices, aggregate scores determined by the plurality of client devices for a plurality of users including the user based at least on the score assigned to each interaction;
communicate the aggregate scores of the plurality of users to a server; and 
receive, from the server, the score table comprising the aggregate scores for each of the plurality of users including the user, the aggregate scores determined by each of the plurality of client devices.

20. (Canceled) 

Allowable Subject Matter
Claims 1, 4-6, 8, 11-13, 15, and 17-19 is allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 15, among other things, teach a method comprising: intercepting, by a device. requests and responses between a client application and one or more networked applications at a first layer of a network stack above a transport layer of the network stack, the first layer being above a second layer that is at or below the transport layer of the network stack at which the requests and responses are encrypted; identifying, by the device, each interaction of a user with the one or more networked applications via the client application of a plurality of interactions, each interaction assigned a score; establishing, by the device, an aggregate score of the user based at least on the score assigned to each interaction; displaying, by the device, a score table including the aggregate score of the user; determining, by the device, an adjusted score of the user based on the aggregate score and scores assigned to one or more suggested interactions; and displaying, by the device, the adjusted score and an identification of the one or more suggested interactions. All of the steps recited in each of the claims are required to be executed and all of the limitations in each of the claims are given patentable weight. The present invention distinguishes over the art of record in that none of the art of record discloses, individually or in reasonable combination, the recited limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449